In an action to recover damages for medical malpractice, the plaintiff appeals (1) from so much of an order of the Supreme Court, Queens County (Dye, J.), dated April 19, 1995, as granted the motion of the defendants Miklos Weinberger and Miklos Weinberger, P. C., for summary judgment dismissing the complaint insofar as asserted against them, and (2) from an undated judgment of the same court, dismissing the complaint insofar as asserted against those defendants.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Under the circumstances of this case, the Supreme Court properly concluded that the doctrine of equitable estoppel was not applicable to the defendant Dr. Miklos Weinberger or his P. C. because no evidence was presented to demonstrate that Dr. Weinberger attempted to conceal his alleged malpractice (see generally, Simcuski v Saeli, 44 NY2d 442).
*578We have considered the plaintiff’s remaining contention and find it to be without merit. Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.